Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on March 5, 2021. 

2. Claims 21-24, 26-37, and 39-48 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “receiving, at a central computing system, a request from the remote control device configured to remotely control operations of the ambulatory infusion pump for a software update; determining that the software update is available for the remote control device; confirming an active wireless connection between the central computing system and the remote control device; automatically wirelessly transmitting the software update from the central computing system to the remote control device when the software update is available; verifying that a safe condition for the software update exists; verifying that a user wishes to proceed with the software update transmitted to the remote control device; installing the software update on the remote control device if a safe condition for the software update exists and the user verifies that the user wishes to proceed with the software update; and notifying the user on the remote control device that the software update is occurring,” in independent claim 21, 

“transmitting a request for a software update to a central computer system; automatically wirelessly receiving the software update from the central computer system when the software update is available; verifying that a safe condition for the software update exists; verifying that a user wishes to proceed with the software update; installing the software update on the remote control device configured to remotely control operations of the ambulatory infusion pump if a safe condition for the software update exists and the user verifies that the user wishes to proceed with the software update; and notifying the user on the remote control device that the software update is occurring; and transmitting information for verifying that a safe condition exists for operation of the ambulatory infusion pump by the remote control device after the software update,” in independent claim 34,
which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.




Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.

Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192